--------------------------------------------------------------------------------

 
Exhibit 10.17

THIRD AMENDMENT TO AMENDED AND RESTATED
REVOLVING AND TERM LOAN AGREEMENT
 
THIS THIRD AMENDMENT TO REVOLVING LOAN AGREEMENT, dated and effective as of
January 30, 2007 (the "Third Amendment"), is made and entered into by and
between BROWN & BROWN, INC., a Florida corporation (the "Borrower"), and
SUNTRUST BANK, a Georgia corporation (the "Lender").
 
WITNESSETH:
 
WHEREAS, on or about January 3, 2001, the Borrower and the Lender entered into
that certain Amended and Restated Revolving and Term Loan Agreement (the
"Initial Term Loan Agreement") providing for a term loan all as provided in the
Initial Term Loan Agreement; and
 
WHEREAS, the Borrower and the Lender amended the Initial Term Loan Agreement by
virtue of that certain First Amendment To Amended And Restated Revolving And
Term Loan Agreement (the “First Amendment”) dated July 15, 2004 and that certain
Second Amendment to Amended and Restated Revolving And Term Loan Agreement (the
"Second Amendment") dated December 22, 2006. Hereafter, the term “Initial Term
Loan Agreement” includes the First Amendment and the Second Amendment; and
 
WHEREAS, the Borrower has requested the Lender to release from liability for the
Facility all Guarantors and to delete from the Initial Term Loan Agreement, the
provisions thereof referring to or requiring Guarantors, and the Lender is
prepared to do so pursuant to the terms of this Third Amendment.
 
NOW, THEREFORE, in consideration of the mutual covenants made herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
 
1.    Definitions. Unless defined in this Third Amendment, capitalized terms
contained herein shall have the meaning set forth in the Initial Term Loan
Agreement.
 
2.    Deletion of Existing Definitions. The following existing definitions
contained in Article I of the Initial Term Loan Agreement are hereby deleted:
 
"Contribution Agreement" means that certain Amended and Restated Contribution
Agreement dated the date hereof by and among the Guarantors, in form acceptable
to the Lender.
 
“Guarantors” shall mean, collectively, all present and future Material
Subsidiaries, and their respective successors and permitted assigns.
 
“Guaranty” shall mean any contractual obligation, contingent or otherwise, of a
Person with respect to any Indebtedness or other obligation or liability of
another Person, including without limitation, any such Indebtedness, obligation
or liability directly or indirectly guaranteed, endorsed, co-made or discounted
or sold with recourse by that Person, or in respect of which that Person is
otherwise directly or indirectly liable, including contractual obligations
(contingent or otherwise) arising through any agreement to purchase, repurchase,
or otherwise acquire such Indebtedness, obligation or liability or any security
therefor, or any agreement to provide funds for the payment or discharge thereof
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise), or to maintain solvency, assets, level of income, or other
financial condition, or to make any payment other than for value received. The
amount of any Guaranty shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect to which said Guaranty
is made or, if not so stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.
 

 

--------------------------------------------------------------------------------





 
“Guaranty Agreements” shall mean, collectively, the Amended and Restated
Guaranty Agreement dated the date hereof executed by each of the Guarantors from
time to time in favor of the Lender in the form reasonably acceptable to Lender
as the same may be amended, restated or supplemented from time to time.
 
“Material Subsidiary” shall mean (a) each Subsidiary designated as such in
Schedule 6.1 hereto, and (b) each other Wholly Owned Subsidiary of Borrower, now
existing or hereinafter established or acquired, that at any time prior to the
Maturity Date, has at an annualized basis, net income which generates one and
one-half percent (1.5%) or more of the Consolidated Net Income; provided
however, if the aggregate net income of the Borrower and its Material
Subsidiaries is at any time less than eighty percent (80%) of Consolidated Net
Income, then the five percent (1.5%) trigger set forth herein will be reduced to
such a figure so that the aggregate net income of the Borrower and its Material
Subsidiaries (based on said reduced trigger amount) is not less than eighty
percent (80%) of the Consolidated Net Income of the Borrower.
 
3.    Amendment of Existing Definitions. The following existing definitions
contained in Article I of the Initial Term Loan Agreement are hereby amended as
follows:
 
“Credit Documents” shall mean, collectively, this Agreement and the Notes.
 
“Credit Parties” shall mean, collectively, each of Borrower, and every other
Person who from time to time executes a Credit Document with respect to all or
any portion of the Obligations.
 
“Executive Officer” shall mean with respect to any Person, the Chief Executive
Officer, the President, any Vice President, Chief Financial Officer, Treasurer,
Secretary and any Person holding comparable offices or duties.
 
4.    Amendments to Initial Term Loan Agreement. The Initial Term Loan Agreement
is hereby amended as follows:
 
(a)    Section 4.17 captioned “Benefits to Guarantors” is hereby deleted in its
entirety.
 
(b)    Section 6.25 captioned “Guarantors - Income Requirement” is hereby
deleted in its entirety.
 
(c)    Section 7.7(12) captioned “New Material Subsidiaries” is hereby deleted
in its entirety.
 
(d)    Section 7.7(m) captioned “Intercompany Asset Transfers” is hereby deleted
in its entirety.
 
(e)    Section 7.10 captioned “Additional Guarantors” is hereby deleted in its
entirety.
 
(f)    Section 7.11 of the Initial Term Loan Agreement captioned “Ownership of
Guarantors” is hereby deleted in its entirety.
 
(g)    Section 8.1(5), containing an exception to the prohibition of
Indebtedness, is hereby replaced with “(c) The Intercompany Loans described on
Schedule 6.22 and any other loans between any of the Consolidated Companies, not
exceeding individually at any time the amount of $500,000 and in the aggregate
at any time the amount of $1,000,000 (excluding Intercompany Loans listed on
Schedule 6.22).”
 
(h)    Section 8.3(b), containing an exception to the prohibition on sale or
lease of assets, is hereby replaced with “(b) other asset sales (including sales
of the Capital Stock of Subsidiaries) between any of the Consolidated
Companies.”
 
(i)    Section 8.5(3), containing an exception to the prohibition on Investments
relating to Guarantors, is hereby deleted in its entirety and Section 8.5(2),
also containing an exception to the prohibition on Investments, is hereby
replaced with “(2) Investments in Subsidiaries, provided however, nothing in
this Section 8.5(2) shall be deemed to authorize an investment in any entity
that is not a Subsidiary prior to such investment.”
 

2

--------------------------------------------------------------------------------





 
(j)    Section 8.17 of the Initial Term Loan Agreement captioned “Guaranties” is
hereby deleted in its entirety.
 
(k)    Section 9.10 captioned “Ownership of Credit Parties and Pledged Entities”
is hereby deleted in its entirety.
 
5.    Ratification. Except as modified by this Third Amendment, the parties do
hereby confirm and ratify the Initial Term Loan Agreement. Hereafter, the term
“Term Loan Agreement” means and includes this Third Amendment.
 
Signature Page Follows
 

3

--------------------------------------------------------------------------------



SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING AND TERM LOAN AGREEMENT
 
IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Revolving and Term Loan Agreement to be duly executed and delivered by their
duly authorized officers as of the day and year first above written.
 
 
 
 
 
 
Address for Notices:
 
220 South Ridgewood Avenue
Daytona Beach, Florida 23115-2412
Attention: Cory T. Walker
Telephone No.: (386) 239-7250
Telecopy No.: (386) 239-7252
 
BORROWER:
 
BROWN & BROWN, INC.
 
 
By:  /s/ Cory T. Walker                                              
Cory T. Walker, Senior Vice President, Treasurer
and Chief Financial Officer
 
 
 
 
     
With a copy to:
 
Laurel L. Grammig
General Counsel
BROWN & BROWN, INC.
3101 West Martin Luther King Jr. Boulevard
Suite 400
Tampa, Florida 33607
Telephone No.: (813) 222-4182
Telecopy No.: (813) 222-4464
         
 
 
 
 
 
 
Address for Notices:
 
SunTrust Bank
Mail Code FL-Orlando-1106
200 South Orange Avenue
Tower 10
Orlando, FL 32801
Telephone: (407) 237-4636
Telecopy: (407) 237-4076
 
LENDER:
 
SUNTRUST BANK
 
 
 
By:  /s/ Sarah Hudson Anderson
Sarah Hudson Anderson, Vice President
     




 
 
 
 
4